DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed August 3, 2021.
Drawings
3.	To clarify, figures 1A, 1B, 1C, 1D, 1E, 1F, 1H, 2A, 2B, 2C, 3, and 4,
from the drawing set filed April 13, 2016, should be included in the issued figures. Figure 1G on page 5, from the drawings filed on May 18, 2016 should be included.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charlie Jones on September 8, 2021.
Replace the claim set with the following:
1.  A vending machine from which electricity is sold and being connected to a power source, the vending machine comprising: a casing having a sloped top that forms an overhang which extends forward above a front side of the casing, the casing comprising a countersunk removable access panel secured to the casing via a plurality of screws, each screw extending through an opening arranged substantially near an 
2.  The vending machine of claim 1 wherein the at least one timed receptacle further comprises a ground fault circuit interrupter. 
3.  The vending machine of claim 1 wherein the at least one timed receptacle further comprises one 120 VAC outlet and a pair of Universal Serial Bus connectors arranged at a lower end of the at least one timed receptacle for accepting USB plugs to provide direct current for charging devices. 
4.  The vending machine of claim 1 wherein the front of the casing further comprises an overhang that extends over the security locker door to allow for a power cord to be routed between the door and overhang when a device being charged is deposited into the security locker. 
5.  A vending machine from which electricity is sold and being connected to a power source, the vending machine comprising: a casing having a sloped top that forms an 

 7.  The vending machine of claim 5 wherein the at least one timed receptacle further comprises one 120 VAC outlet and a pair of Universal Serial Bus connectors arranged at a lower end of the at least one timed receptacle for accepting USB plugs to provide direct current for charging devices. 
 8.  The vending machine of claim 5 wherein the front of the casing further comprises an overhang that extends over the security locker door to allow for a power cord to be routed between the door and overhang if a device being charged is deposited into the security locker. 
Allowable Subject Matter
5.	Claims 1-8 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of vending machines for providing power to handheld devices, wherein the duration of provided power is based on a payment is received, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-8 of the present claimed invention. Specifically, prior art fails to teach the claimed vending machine which electricity is sold and being connected to a power source, wherein the vending machine comprises a casing having a sloped top that forms an overhang which extends forward above a front side of the casing, wherein the casing comprises a countersunk removable access panel secured to the casing via a plurality of screws, each screw extending through an opening arranged substantially near an outer edge of the countersunk removable access panel 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 8, 2021